FILED
                             NOT FOR PUBLICATION                             MAY 06 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GANG TIAN,                                       No. 08-70564

               Petitioner,                       Agency No. A075-624-517

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 20, 2011 **

Before:        RYMER, THOMAS, and PAEZ, Circuit Judges.

       Gang Tian, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and relief under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence, Chebchoub v. INS,

257 F.3d 1038, 1042 (9th Cir. 2001), and we deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

because Tian’s testimony about his duties and activities as a police officer was

materially inconsistent with his declaration. See Kohli v. Gonzales, 473 F.3d 1061,

1071 (9th Cir. 2007). In the absence of credible testimony, Tian failed to establish

eligibility for asylum or withholding of removal. See Farah v. Ashcroft, 348 F.3d
1153, 1156 (9th Cir. 2003).

      Tian’s contention that the IJ failed to address his CAT claim is not supported

by the record. Because Tian’s CAT claim is based on the same evidence the

agency found not credible and he points to no further evidence to show it is more

likely than not he would be tortured if returned to China, his CAT claim fails. See

id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                          2                                   08-70564